 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   TROY CARDOSO
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                        ) Case No.: 2:07-CR-00023-MCE
                                                      )
11                         Plaintiff,                 ) STIPULATION AND ORDER
                                                      )
12          vs.                                       )
                                                      )
13   TROY CARDOSO,                                    )
                                                      )
14                         Defendant.                 )
                                                      )
15                                                    )
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, Matthew Theusen, Assistant United States Attorney, attorney for plaintiff,
18   and Michael E. Hansen, attorney for defendant Troy Cardoso, to order the evidence, the photo
19   album seized from Mr. Cardoso’s residence. in the possession of the Probation Officer, Miranda
20   Lutke, be made available to defense counsel and the government. Probation does not oppose the
21   request.
22
     Dated: December 12, 2019                            Respectfully submitted,
23
                                                         /s/ Michael E. Hansen
24                                                       MICHAEL E. HANSEN
                                                         Attorney for Defendant
25                                                       TROY CARDOSO
26
27
28


                                                  1

     STIP/ORDER RE: RELEASE OF MATERIALS
 1   Dated: December 12, 2019                               McGREGOR SCOTT
                                                            United States Attorney
 2
                                                            By: /s/ Michael E. Hansen for
 3                                                          MATTHEW THEUSEN
                                                            Assistant U.S. Attorney
 4                                                          Attorney for Plaintiff
 5                                                ORDER
 6          The Court, having received, read, and considered the stipulation of the parties, and good
 7   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based
 8   on the stipulation of the parties and the recitation of facts contained therein, the Court orders the
 9   evidence made available to the parties forthwith.
10          IT IS SO ORDERED.
11
12   Dated: December 20, 2019
13
14
15
                                             Troy L. Nunley
16                                           United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28


                                                     2

     STIP/ORDER RE: RELEASE OF MATERIALS
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
